DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 6, 2022 has been entered.
 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the instant claim 3, it is unclear what is “a remainder of the by-product gas”, is it the same or different than “the by-product gas” as required in step 4) of the independent claim 1; it is unclear if the step of “condensing water vapor and hydrogen fluoride from the by-product gas” is carried out before or after the “separating the hydrogen fluoride from the by-product gas” as require in step 4) of the independent claim 1.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JPH10-53419 in view of JP S47-25092, optionally further in view of JP S50-19694.
JP ‘419 discloses a process for treating uranium hexafluoride (UF6) contained in process exhaust gas generated in a uranium enrichment plant by mixing the uranium hexafluoride and water vapor in a reactor heated to 200-700oC to produce UO2F2 powder and hydrogen fluoride gas (note paragraph [0004] and reaction (1)).
As shown in Figure 1 of JP ‘419, the process exhaust gas contains uranium hexafluoride and nitrogen (note stream going to nozzle 30 and paragraph [0013]) and the solid UO2F2 (note streams 18, 12 in Figure 1) is separated from the off gas containing HF, nitrogen and unreacted water (note stream 23 in Figure 1 and paragraph [0011]) and the off gas is cooled and condensed (note condenser 34) and HF is separated from the nitrogen in scrubber 36.
For the instant claim 3, HF solution is obtained at the lower portion of the scrubber, which is considered as the claimed liquid/gas separator.
For the instant claim 10, JP ‘419 discloses that the steam supplied to the gas supply pipe 17 is generated by heating the water with the heater 40 (note paragraph [0009]).  The heating temperature of reactor is preferably 220-400oC (note paragraph [0004]).  Since steam at normal pressure has a temperature of only 100oC,  it would have been obvious to one skilled in the art to use superheated steam so that it could help heating up the reactor to the desired temperature of 220 to 400oC.
For the instant claim 11, as shown in Figure 1 of JP ‘419, the step of producing UO2F2 is carried in fluidized bed 14 (note claim 2) and the UO2F2 product is removed from a location above the fluidized bed; thus, the flow in the reactor must be maintained above a minimum fluidization velocity of the solid phase UO2F2.
For the instant claim 12, in JP ‘419,  the solid/gas separation is carried out above the fluidized bed 14 (note Figure 1), since the UO2F2 is removed right above the fluidized bed, the flow velocity in the the portion of the reactor 10 above the fluidized bed 14 must be below the minimum fluidization velocity of UO2F2, otherwise, the UO2F2 would also stay in fluidization state in the portion above the fluidized bed.

The difference is JP ‘419 does not disclose that the gas to be treated is obtained by vaporizing the UF6 heel.
JP ‘092 discloses a method for substantially extracting uranium hexafluoride from a uranium hexafluoride container by passing a carrier gas through the UF6 container and obtaining a mixture of UF6 and carrier gas suitable for reaction of UF6 (note claim 1).  The carrier gas can be an inert gas (note embodiment 2).  The carrier gas may be heated to vaporize the uranium hexafluoride solid in the container (note embodiment 3).
It would have been obvious to one of ordinary skill in the art to use any UF6-containing gas for the process of JP ‘419, such as the UF6 gas obtained by using a carrier gas to vaporize UF6 solid in a container, as suggested by JP ‘092 because any UF6 gas, obtained by any method, would still react with water vapor to produce the UO2F2 and HF.
Optionally, JP ‘694 can be applied to teach the desire to remove UF6 “heel” from a cylinder.  
It would have obvious to one skilled in the art to use the method of JP ‘092 to remove the UF6 heel from a cylinder, as suggested by JP ‘694, because by doing so the UF6 heel could be used to produce the UO2F2 as disclosed in the process of JP ‘419.

Applicant's arguments filed September 6, 2022 have been fully considered but they are not persuasive.
Translations of the cited references:
Applicants state that a translation must still be provided for the remaining documents, JPS47-25092 and JPS50-1964.
English translations for these two references are not available at this time.  A copy of the English translations will be provided when they become available.  Even if when the full text document [may] include teachings away from the invention that will preclude an obviousness rejection under 35 U.S.C. 103, the teachings in the partial English translation are still known to one skilled in the art.  
Argument:
Applicants reiterate their traversal because the Examiner’s arguments support Applicants position that the combination of references fails to disclose, teach, or suggest vaporizing a solid UF6 heel as recited in claim 1.
As stated in the above rejection, in the process of JP ‘092, uranium hexafluoride is extracted from a uranium hexafluoride container; it would have been obvious to one of ordinary skill in the art to remove as much uranium hexafluoride from the container, including the heel part.  JPS50-19694 can be further applied to specifically disclose the desire to remove remaining uranium hexafluoride in a uranium hexafluoride container.  
Applicants argue that words such as “substantially” and “most” evidence that some portion of the uranium hexafluoride remains in the container.  This remainder that is left after substantially extracting most of the uranium hexafluoride in the container is the heel that is not removed according to the process of JP ‘092.
In Applicants’ claims, the uranium hexafluoride heel is treated; however, there is no requirement to completely convert the uranium hexafluoride heel to UO2F2 and HF, even after the carrying out the claimed process, some portion of uranium hexafluoride may remain in the container.  JP ‘694 can be further applied to teach the desire to remove the remaining uranium hexafluoride in a uranium hexafluoride cylinder.
Applicants argue that the primary uranium hexafluoride removal process as disclosed in JP ‘092 is not the heel removal process.
The rejection is maintained for the same reasons as stated above.
Applicants argue that regardless of whether JP ‘694 provides a motivation to remove a heel from the container, none of the references disclose, teach, or suggest removing a solid heel using vaporization.
It is known in the art that UF6 exists in a solid phase at room temperature (note for Applicants’ specification, paragraph [0004]), thus the remaining uranium hexafluoride (or the heel) in a cylinder as disclosed in JP ‘694 would be solid phase.  In the process of JP ‘419, uranium hexafluoride is used in gaseous phase; thus, it would have been obvious to one skilled in the art to first vaporize the solid uranium hexafluoride in the heel of a uranium hexafluoride cylinder to form gaseous uranium hexafluoride so that it could be treated by the process of JP ‘419.
New claims are addressed in the above rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571 272 1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        December 3, 2022